DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of Group I, claims 1-9 and 15 in the reply filed on 03/30/2022 is acknowledged.  The traversal is on the ground(s) that the office has not meet the burden for restriction of said groups because of lack of support.  Without agreeing or disagreeing with applicant’s arguments, the restriction requirement, mailed 02/09/2022, has been withdrawn.  Claims 1-15 are pending and will be examined. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, and 11-15 are is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nakamura et al (JP2005-181734).  
Nakamura sets forth recording layers for image recording materials, wherein said layer has improved solubility in an alkaline developer by exposure—see title.  Said image recording material is a positive type recording material having a first layer soluble in alkaline developer and a second layer which is improved in solubility in an alkaline developer by IR laser exposure, wherein at least one layer contains a polyfunctional compound—see [0006] - [0007].  The polyfunctional amine compound is an adduct formed by reaction between a compound having general formula (I) and a compound having general formula (II):  
    PNG
    media_image1.png
    258
    404
    media_image1.png
    Greyscale
--see [0017].  Nakamura sets forth specific examples of useable polyfunctional amine compounds in sections [0021] to [0040].  Nakamura specifically teaches compounds of chemical formula (II):  
    PNG
    media_image2.png
    647
    693
    media_image2.png
    Greyscale
, wherein when R can be 
    PNG
    media_image3.png
    136
    301
    media_image3.png
    Greyscale
or 
    PNG
    media_image4.png
    111
    144
    media_image4.png
    Greyscale
; it is deemed these compounds anticipated instantly claimed general formula (I) when A is selected as structural formulas (II), (III; and (V) and when X is a substituent including a heteroatom; m is 3 to 6 and n is 0.  Nakamura explicitly teaches the reaction product or pentaerythritol tetra-acrylate and morpholine to obtain a polyfunctional amine compound having the structure:  
    PNG
    media_image5.png
    236
    697
    media_image5.png
    Greyscale
.  This compound is deemed to anticipate general formula (I) in claims 1, 3-4 and 15, when A is structural formula (III); X is a substituent including a heteroatom; n is 0; m is an integer of 4; n + m is 4 and (A-9) in claim 6.  
Nakamura teaches an image recording layer which is deemed to comprise a two-dimensional image for reproduction, wherein said image is obtained by coating on a substrate, exposure to radiation and development to obtain a positive image on said substrate—see examples and [0127]; [0135] – [0138].  Therefore, claims 12-14 are anticipated.  
Regarding claim 5, Nakamura sets forth per example the use of the photothermal catalyst in the composition for obtaining said image recording layer comprising said polyfunctional amine compound.  Said photothermal agent/catalyst is an infrared absorbing dye which absorbed radiation and generates heat—see [0069].  Nakamura sets forth said compounds can be dyes, wherein Nakamura explicitly sets forth the use of a cyanine dye in the examples.  Thus claim 5 is anticipated.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (cited above).
Nakamura does not expressly set forth storing said composition in a container; however, it appears from the overall teachings of the reference Nakamura is concerned with storage stability and remedies said concern by the choose of components added to and/or the type and kind of substituents contained in said components—see [0011]; [0074]; [0079]; and [0080].  In addition, it is deemed a skilled artisan would understand said composition for obtaining said image receiving layer would need some sort of storage prior to use by a secondary and/or tertiary party.  Thus, it is deemed storing said composition in a container prior to use would have been obvious to a skilled artisan from the overall teachings of the reference in absence of evidence to the contrary and/or unexpected results.  

Allowable Subject Matter

Claims 2 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc